Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 1 of 47 Page ID
                                #:13897

      James R. Hawkins (SBN 192925)
  1      james@jameshawkinsaplc.com
  2
      Malte L. L. Farneas (SBN 222608)
         malte@jameshawkinsaplc.com
  3
      Christina M. Lucio (SBN 253677)
         christina@jameshawkinsaplc.com
  4
      Mitchell J. Murray (SBN 285691)
         mitchell@jameshawkinsaplc.com
  5   JAMES HAWKINS APLC
      9880 Research Drive, Suite 200
  6   Irvine, CA 92618
      TEL: (949) 387-7200
  7   FAX: (949) 387-6676

  8   Attorneys for Plaintiffs Manuel Vigueras and Genny Vasquez,
  9   on behalf of themselves and all others similarly situated
 10
                               UNITED STATES DISTRICT COURT
 11
                      CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN
 12   MANUEL VIGUERAS, on behalf of          Case No. 8:17-cv-1422-JVS
 13   themselves individually and all others
      similarly situated,                    (Related to Orange Cty. Sup. Case No.
 14
                                             30-2017-00945592-CU-OE-CXC)
 15
            Plaintiffs,
 16
                                                 Assigned for All Purposes to:
                                                 Hon. James V. Selna
 17
      vs.

 18   RED ROBIN INTERNATIONAL, INC.              AMENDED CONSOLIDATED
 19   WHICH WILL DO BUSINESS IN                  CLASS ACTION COMPLAINT
      CALIFORNIA AS RED ROBIN
 20   BURGER SPIRITS EMPORIUMS, a
 21   Nevada corporation; and DOES 1              1) Failure to Pay All Wages Owed,
      through 100, inclusive,                        Including Overtime
 22                                               2) Failure to Provide Lawful Meal
 23         Defendants.                              Periods
                                                  3) Failure to Authorize and Permit
 24
                                                     Lawful Rest Periods
 25                                               4) Knowing and Intentional Failure to
                                                     Comply With Itemized Employee
 26
                                                     Wage Statement Provisions
 27
 28


                                           -1-

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 2 of 47 Page ID
                                #:13898


  1   ________________________________                   5) Failure to Reimburse Necessary
      MANUEL VIGUERAS and GENNY                             Expenses
  2   VASQUEZ, on behalf of themselves                   6) Violations of the Unfair
  3   individually and in their representative              Competition Law
      capacity,                                          7) Civil Penalties Under the Private
  4
                                                            Attorneys General Act (Labor
  5            Plaintiffs,                                  Code § 2698, et seq.)
  6
      vs.                                                JURY TRIAL DEMANDED
  7
  8   RED ROBIN INTERNATIONAL, INC.
      WHICH WILL DO BUSINESS IN
  9   CALIFORNIA AS RED ROBIN
 10   BURGER SPIRITS EMPORIUMS, a
      Nevada corporation; and DOES 1
 11
      through 100, inclusive,
 12
               Defendants.
 13
 14
               Plaintiffs MANUEL VIGUERAS (“Vigueras”) and GENNY VASQUEZ
 15
      (“Vasquez”) (collectively, “Plaintiffs”), individually and on behalf of all others
 16
      similarly situated, complain and allege as follows:
 17
                                                    I.
 18
                                         INTRODUCTION
 19
            1. The purpose of this Amended Consolidated Complaint is to combine herein
 20
      the allegations, violations, and causes of action set forth in the operative complaint
 21
      in the civil action pending in the United States Court for the Central District of
 22
      California, titled Manuel Vigueras v. Red Robin International Inc., Case No. 8:17-
 23
      cv-1422-JVS (“Vigueras I”) and the operative complaint in the civil action pending
 24
      in the Superior Court of the State of California, County of Orange, titled Manuel
 25
      Vigueras, et al. v. Red Robin International, Inc., Case No. 30-2017-00945592-CU-
 26
      OE-CXC (“Vigueras II”)
 27
            2. This is a Class Action, pursuant to Code of Civil Procedure section 382, on
 28
      behalf of Plaintiffs and all hourly, non-exempt employees who are employed by, or
                                              -2-

                             AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 3 of 47 Page ID
                                #:13899


  1   were formerly employed by, RED ROBIN INTERNATIONAL, INC., a Nevada
  2   corporation (hereinafter “Red Robin” or “Defendant”), in positions in Defendant’s
  3   restaurants within the State of California during the relevant time period of July 14,
  4   2013 to October 23, 2018.
  5      3. This is also a representative action for recovery of penalties under the
  6   Private Attorneys General Act of 2004 (“PAGA”), Cal. Lab. Code sections 2698 et
  7   seq. on behalf of all Red Robin Non-Exempt Employees during the statutory time
  8   frame. PAGA permits “aggrieved employees” to bring a lawsuit as a
  9   representative action on behalf of themselves and all other current and former
 10   aggrieved employees, to recover civil penalties and address an employer’s
 11   violations of the California Labor Code.
 12      4. The term “Class Members” refers to the members of the Certified Class in
 13   the Vigueras I action.
 14      5. The term “Non-Exempt Employees” refers to all hourly, non-exempt
 15   employees who are employed by, or were formerly employed by Red Robin in
 16   positions in Defendant’s restaurants within the State of California during the
 17   relevant time period of July 14, 2013 to the date of judgment in this matter.
 18      6. During the liability period, as defined as the applicable statute of limitations
 19   for each and every cause of action contained herein, Defendant consistently
 20   maintained and enforced against Red Robin Non-Exempt Employees unlawful
 21   practices and policies in violation of California state wage and hour laws as
 22   detailed more extensively herein.
 23      7. From at least four (4) years prior to the filing of this complaint and
 24   continuing to the present, Defendant has maintained a consistent policy of: (a)
 25   failing to provide lawful meal and rest breaks, and failing to pay employees one (1)
 26   hour of pay at the employee’s regular rate of compensation for each workday that a
 27   legally compliant meal or rest period is or was not lawfully provided, (b) failing to
 28   reimburse employees for necessary expenditures; (c) failing to pay for all hours

                                            -3-

                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 4 of 47 Page ID
                                #:13900


  1   worked; (d) failing to provide accurate itemized wage statements; and (e) failing to
  2   keep accurate time keeping records.
  3      8. Plaintiffs, on behalf of themselves and all Non-Exempt Employees, brings
  4   this action pursuant to Labor Code sections 201, 202, 203, 204, 218.5, 218.6, 221-
  5   224, 226, 226.3, 226.7, 510, 512, 558, 1174, 1174.5, 1194, 1194.2, 1195, 1197,
  6   1198, 2698, et seq., 2802, the applicable IWC California Wage Orders, and
  7   California Code of Regulations, Title 8, section 11000 et. seq., seeking unpaid
  8   wages, unpaid meal period and rest period compensation, unreimbursed expenses,
  9   penalties, and reasonable attorneys’ fees and costs.
 10      9. Plaintiffs, on behalf of themselves and all Class Members, pursuant to
 11   Business and Professions Code sections 17200-17208, also seeks restitution from
 12   Defendant for their unlawful conduct as specified herein.
 13                                               II.
 14                                         PARTIES
 15      A.     Plaintiffs, the Class, and the Aggrieved Employees
 16      10.Plaintiff Manuel Vigueras is and was at all relevant times a resident of
 17   Orange County, California. During the relevant times addressed herein, Plaintiff
 18   was employed by Defendant as an hourly, non-exempt restaurant employee in the
 19   City of Irvine, California. Plaintiff began his employment with Defendant at the
 20   Irvine Spectrum location on or about February 2014. At all relevant times,
 21   Plaintiff was employed by Defendant in various hourly, non-exempt restaurant
 22   positions, including as a server and as a bartender.
 23      11.Plaintiff Genny Vasquez was at all relevant times a resident of Orange
 24   County, California. During the relevant times addressed herein, Plaintiff Vasquez
 25   was employed by Defendant as an hourly, non-exempt restaurant employee in the
 26   City of Irvine, California. Plaintiff began her employment with Defendant at the
 27   Irvine Spectrum location on or about September 2008. Her employment ended in
 28   or about late 2017/early 2018. At all relevant times, Plaintiff was employed by

                                            -4-

                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 5 of 47 Page ID
                                #:13901


  1   Defendant in various hourly, non-exempt positions, including as a waitress and as
  2   a bartender.
  3      12.As Red Robin employees, Plaintiffs and the Non-Exempt Employees were
  4   regularly required to:
  5          (a) work without compensation of all hours worked, including without
  6              limitation for time spent maintaining uniforms;
  7          (b) work without being permitted or authorized the required, lawful, timely,
  8              paid rest periods;
  9          (c) work without being compensated one (1) hour of pay at the regular rate
 10              of compensation for each workday that a lawful rest period was not
 11              provided; and
 12          (d) work in excess of five (5) hours per day without being provided a lawful,
 13              timely meal period;
 14          (e) work without being compensated one (1) hour of pay at the regular rate
 15              of compensation for each workday that a meal period was late,
 16              interrupted and/or not provided;
 17          (f) incur necessary expenses, including for pens, paper, uniforms and their
 18              maintenance, without reimbursement.
 19      13.Defendant also failed to provide accurate itemized wage statements to
 20   Plaintiffs and members of the Class.
 21         B.       Defendants
 22      14. Defendant Red Robin is a Nevada corporation, which maintains a chain of
 23   casual dining restaurants throughout California and the United States. It is
 24   headquartered in Colorado. As relevant to this Complaint, Red Robin owns and
 25   operates numerous restaurants located in California including in Orange County.
 26      15.As pertinent hereto, Defendant employs and has employed numerous non-
 27   exempt restaurant employees, however titled, in its locations in California,
 28   including without limitation at the restaurant at the Irvine Spectrum in Irvine,

                                             -5-

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 6 of 47 Page ID
                                #:13902


  1   California. Such non-exempt restaurant employees include, without limitation,
  2   servers, hosts, waiters, cooks, kitchen staff, bussers, and bartenders.
  3      16.The true names and capacities of Defendants, whether individual, corporate,
  4   associate, or otherwise, sued herein as DOES 1 through 100, inclusive, are
  5   currently unknown to Plaintiffs, who therefore sues Defendants by such fictitious
  6   names under Code of Civil Procedure section 474. Plaintiffs are informed and
  7   believe, and based thereon alleges that each of the Defendants designated herein as
  8   a DOE is legally responsible in some manner for the unlawful acts referred to
  9   herein. Plaintiffs will seek leave of court to amend this Complaint to reflect the
 10   true names and capacities of the Defendants designated hereinafter as DOES when
 11   such identities become known.
 12      17.Plaintiffs are informed and believe, and based thereon alleges, that
 13   Defendant acted in all respects pertinent to this action as the agent of the other
 14   Defendants, carried out a joint scheme, business plan or policy in all respects
 15   pertinent hereto, and the acts of each Defendant are legally attributable to the other
 16   Defendants.
 17                                              III.
 18                              JURISDICTION AND VENUE
 19      18.This Court has subject matter jurisdiction over Plaintiffs’ complaint, as
 20   Defendant has removed this action to the Central District of California, Southern
 21   Division on diversity grounds pursuant to 28 USC 1332, 1441, and 1446.
 22      19.Venue is proper in the Central District of California because the case was
 23   removed from the Superior Court of Orange County. In addition, pursuant to 28
 24   U.S.C. § 1391, venue is proper because Defendant is a corporation that (i) is
 25   subject to personal jurisdiction in this District, and, therefore, resides in this
 26   District and/or (ii) committed the wrongful conduct against certain members of the
 27   Class in this District.
 28                                              IV.

                                              -6-

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 7 of 47 Page ID
                                #:13903


  1                PAGA REPRESENTATIVE ACTION ALLEGATIONS
  2        20.On July 14, 2017, Plaintiff Vigueras gave written notice by online
  3   submission to the LWDA and by certified mail to Defendant of Defendants’
  4   violations of numerous provisions of the California Labor Code and the IWC
  5   Wage Orders as alleged in this complaint. All fees were paid as required by statute.
  6   A copy of the letter sent to the LWDA with enclosure is attached hereto as Exhibit
  7   A.
  8        21.Plaintiff Vigueras submitted a supplemental notice to the LWDA on
  9   September 21, 2017. A copy of the letter sent to the LWDA with enclosure is
 10   attached hereto as Exhibit B.
 11        22.The LWDA did not provide notice of intention to investigate Red Robin’s
 12
      alleged violations within 65 calendar days of the July 14, 2017 notice. Labor Code
 13
      section 2699.3(a)(2)A). Thus, this action by Mr. Vigueras is timely.
 14
           23.On October 26, 2017, Plaintiff Vasquez gave written notice by online
 15
      submission to the LWDA and by certified mail to Defendant of Defendants’
 16
      violations of numerous provisions of the California Labor Code and the IWC
 17
      Wage Orders as alleged in this complaint. All fees were paid as required by statute.
 18
      A copy of the letter sent to the LWDA with enclosure is attached hereto as Exhibit
 19
      C.
 20
           24.The LWDA did not provide notice of intention to investigate Red Robin’s
 21
      alleged violations within 65 calendar days of the October 26, 2017 notice. Labor
 22
      Code section 2699.3(a)(2)A). Thus, this action by Ms. Vasquez is timely.
 23
           25.Plaintiff Vasquez submitted a supplemental notice to the LWDA on
 24
      December 1, 2017. A copy of the letter sent to the LWDA is attached hereto as
 25
      Exhibit D.
 26
                                                   V.
 27
                                  FACTUAL BACKGROUND
 28
           26. Defendants operate and, at all times during the liability period, have
                                             -7-

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 8 of 47 Page ID
                                #:13904


  1 conducted business in the city of Irvine located in Orange County, and have
  2 maintained hundreds of casual dining restaurants within California, throughout the
  3 nation and worldwide.
  4      27.Upon information and belief, Defendant has operated approximately 70
  5 restaurants during the relevant time period in California.
  6      28.Defendants have employed numerous hourly, non-exempt restaurant
  7 employees, however titled, at its locations in California, including without
  8 limitation at the restaurant at the Irvine Spectrum in Irvine, California.
  9      29.Plaintiffs and Red Robin Non-Exempt Employees are, and at all times
 10 pertinent hereto, have been non-exempt employees within the meaning of the
 11 California Labor Code, and the implementing rules and regulations of the IWC
 12 California Wage Orders. They are subject to the protections of IWC Wage Order
 13 No. 5-2001 and the Labor Code.
 14      30.During the liability period, Plaintiffs and Red Robin Non-Exempt
 15 Employees were employed by Defendants throughout California as and were paid
 16 hourly wages on a non-exempt basis.
 17      31.Plaintiffs and the Red Robin Non-Exempt Employees worked in various
 18 positions at the restaurant locations, including without limitation, as servers, hosts,
 19 waiters, cooks, kitchen staff, bussers, and bartenders.
 20      32.Plaintiffs is informed and believes, and thereon alleges, that Defendants are
 21   and were advised by skilled lawyers and other professionals, employees, and
 22   advisors with knowledge of the requirements of California’s wage and
 23   employment laws.
 24      33.Plaintiffs and the Red Robin Non-Exempt Employees were regularly
 25 required to work hours off-the-clock for which they were not paid, including
 26 without limitation for time spent laundering and maintaining Defendant-required
 27 work uniforms.
 28      34.Defendant knew or should have known that Plaintiffs and the Non-Exempt

                                            -8-

                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 9 of 47 Page ID
                                #:13905


  1 Employees were working off the clock without being compensated for such time.
  2      35.Plaintiffs and the Non-Exempt Employees were regularly required to work
  3 shifts in excess of five hours without being provided a lawful meal period and over
  4 ten hours in a day without being provided a second lawful meal period as required
  5 by law.
  6      36.As a consequence of Defendants’ scheduling practices, work demands, and
  7 Defendants’ policies and practices, Plaintiffs and the Red Robin Non-Exempt
  8 Employees were frequently not provided with a timely, lawful, uninterrupted thirty
  9 (30) minute meal period when the employee’s work shift exceeded five (5) hours
 10 and were not provided with a second timely, lawful thirty (30) minute meal period
 11 when the employee’s work shift exceeded ten (10) hours.
 12      37.On the occasions that meal periods were provided to Class Members, the
 13 meal periods were frequently late or short.
 14      38.In addition, Plaintiffs and, upon information and belief, Non-Exempt
 15 Employees were expected to sign waivers of meal breaks on shifts of up to 6 hours.
 16 Supervisors encouraged and expected Non-Exempt Employees to sign such
 17 waivers, and pressured Non-Exempt Employees to sign the waivers even when the
 18 subject Non-Exempt Employees wanted to take a statutorily required meal period,
 19 and when such meal breaks could not be legally waived. Thus, such waivers were
 20 not lawful and were not consensual.
 21      39.Plaintiffs and Red Robin Non-Exempt Employees were also not
 22 compensated an additional hour of pay at the employee’s regular rate of pay when
 23 such meal periods were not provided in violation of Labor Code §§ 226.7 and 512,
 24 and the applicable Industrial Welfare Commission Wage Orders.
 25      40.In addition, during the relevant time frame, Plaintiffs and Red Robin Non-
 26   Exempt Employees were systematically not authorized and permitted to take one
 27   net ten-minute paid, rest period for every four hours worked or major fraction
 28   thereof, which is a violation of the Labor Code and IWC wage order 5-2001.

                                           -9-

                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 10 of 47 Page ID
                                 #:13906


   1      41.Defendants maintained and enforced scheduling practices, policies, and
   2 imposed work demands that frequently required Plaintiffs and Non-Exempt
   3 Employees to forego their lawful, paid rest periods of a net ten minutes for every
   4 four hours worked or major fraction thereof.
   5      42.Moreover, upon information and belief, employees were required to remain
   6 on premises during rest periods. Defendant’s exercise of control over Plaintiff and
   7 Non-Exempt Employees during periods of rest is inconsistent with the mandates of
   8 the Labor Code and Wage Order, as set forth in Augustus v. ABM, 2 Cal. 5th 257,
   9 261 (2016).
  10      43.Despite the above-mentioned rest period violations, Defendants did not
  11 compensate Plaintiffs, and on information and belief, did not pay Non-Exempt
  12 Employees one additional hour of pay at their regular rate as required by California
  13 law, including Labor Code section 226.7 and the applicable IWC wage order, for
  14 each day on which lawful rest periods were not authorized and permitted.
  15      44.In addition, Plaintiffs and the Non-Exempt Employees were required to
  16 incur expenses to purchase and maintain uniforms required for their work at
  17 Defendants’ restaurants, and to purchase pens and paper necessary to perform their
  18 job duties.
  19      45.Moreover, Defendants did not reimburse the expenses incurred by Plaintiffs
  20 and, upon information and belief, those incurred by Non-Exempt Employees. Such
  21 expenses include without limitation those incurred to purchase, launder, and
  22 maintain uniforms required for work at the restaurants.
  23      46.Defendants also did not pay Plaintiffs and the Non-Exempt Employees to
  24 maintain and launder their uniforms. As a consequence of Defendants failure to
  25 pay to maintain and launder such uniforms, Defendants did not fully compensate
  26 Plaintiffs and Red Robin Non-Exempt Employees for hourly wages earned during
  27 the liability period.
  28      47.Defendants also failed to provide accurate, lawful itemized wage statements

                                           - 10 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 11 of 47 Page ID
                                 #:13907


   1 to Plaintiffs and the Non-Exempt Employees in part because of the above specified
   2 violations. Defendants have also made it difficult to determine applicable rates of
   3 pay and account with precision for the unlawfully withheld wages and deductions
   4 due to be paid to Red Robin Non-exempt Employees, including Plaintiffs, during
   5 the liability period because they did not implement and preserve a lawful record-
   6 keeping method to record all hours worked, and non-provided rest and meal periods
   7 owed to employees as required for non-exempt employees by 29 U.S.C. section
   8 211(c), California Labor Code section 226, and applicable California Wage Orders.
   9 Plaintiffs and the Non-Exempt Employees are therefore entitled to penalties not to
  10 exceed $4,000 for each employee pursuant to Labor Code section 226(e).
  11       48.       In addition, Defendants willfully failed to pay on time to Plaintiffs and
  12   other Non-Exempt Employees the legal minimum and regular wages they earned,
  13   and failed to pay one hour wages in lieu of required, but not lawfully provided,
  14   meal and rest periods, twice per calendar month as required by section 204 of the
  15   Labor Code.
  16      49.In part as a result of the above specified violations, Defendants have also
  17   failed to pay all wages owed at the time of separation as required by Labor Code
  18   sections 201-203. All Non-Exempt Employees, including Plaintiff Vasquez, who
  19   were separated from employment are entitled to compensation for all forms of
  20   wages earned, including but not limited to unpaid straight time wages, minimum
  21   wage, overtime compensation and compensation for non-provided meal and rest
  22   periods, but to date have not received such compensation, therefore entitling them
  23   to civil penalties under PAGA for violations of Labor Code sections 201-203.
  24      50.On information and belief, Defendants knew or should have known that it is
  25   improper to commit the following unlawful acts:
  26             (a) requiring Red Robin Non-Exempt Employees to work in excess of
  27   five hours and ten hours per day, respectively, without being provided a lawful,
  28   timely uninterrupted thirty (30) minute meal period and/or a second lawful, timely

                                             - 11 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 12 of 47 Page ID
                                 #:13908


   1   uninterrupted thirty (30) minute meal period;
   2           (b) failing to compensate employees with one (1) hour of pay at the
   3   regular rate of compensation for each workday that a lawful, timely first or second
   4   meal period was not provided;
   5           (c) failing to authorize and permit employees to take a paid net ten-
   6   minute rest period for every four hours worked or major fraction thereof on shifts
   7   exceeding 3.5 hours;
   8           (d) failing to compensate employees with one (1) hour of pay at the
   9   regular rate of compensation for each workday that a lawful, timely rest period was
  10   not provided;
  11           (e) failing to pay employees for all hours worked, including without
  12   limitation for time off-the-clock work and time spent laundering and maintaining
  13   uniforms;
  14           (f) failing to reimburse employees for necessary expenses; and
  15           (g) failing to provide accurate itemized, legally compliant wage
  16   statements to employees.
  17      51.Plaintiffs is informed and believes that Defendants’ violation of the Labor
  18   Code and the IWC wage orders as specified herein was willful and deliberate.
  19      52.In addition, Defendants willfully failed to pay on time to Plaintiffs and other
  20   Non-Exempt Employees the legal minimum and regular wages they earned, and
  21   failed to pay an additional hour of compensation at the employee’s regular rate in
  22   lieu of required, but not lawfully provided, meal and rest periods, when each such
  23   employee quit or was discharged.
  24
  25                                                 IV.
  26                              CLASS ACTION ALLEGATIONS
  27      53. Plaintiffs brings his claims for relief to redress and remedy Defendants’
  28   violations of California Labor Code pursuant to Rule 23 of the Federal Rules of

                                            - 12 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 13 of 47 Page ID
                                 #:13909


   1   Civil Procedure.
   2      54. Plaintiffs seek to represent the following class of Red Robin employees:
   3
             All persons who are employed or have been employed by Defendant
   4         as non-exempt, hourly employees, however titled, in Defendant’s
   5         restaurants in the state of California during the period of July 14, 2013
             through October 23, 2018.
   6
   7      55.Plaintiffs also seek to represent Subclasses composed of and defined as
             follows:
   8
   9               All Class Members who were not paid at least minimum
                   wage for each hour worked. (collectively “Minimum
  10               Wage Subclass”)
  11               All Class Members who worked more than five (5) hours
                   in a workday, and were not provided with a lawful,
  12               timely uninterrupted thirty (30) minute meal period, or
                   compensation in lieu thereof (collectively “First Meal
  13               Period Subclass”);
  14                All Class Members who worked more than ten (10)
                   hours in a workday, and were not provided with a second
  15               lawful, timely uninterrupted net thirty (30) minute meal
                   period, or compensation in lieu thereof (collectively
  16               “Second Meal Period Subclass”);
  17               All Class Members who worked more than three and
  18
                   one-half (3 ½) hours in a workday and were not
                   permitted or authorized to take one ten-minute rest period
  19
                   for every four hours worked or major fraction thereof
                   (collectively “Rest Period Subclass”);
  20               All Class Members who worked more than ten (10) hours
  21               and did not receive third net ten-minute rest period
                   (hereinafter collectively referred to as the “Third Rest
  22               Period Subclass”);

  23               All Class Members who were not paid for time spent
                   laundering and maintaining uniforms. (collectively
  24               “Uniform Unpaid Wage Subclass”);
  25               All Class Members who were not reimbursed for
                   necessary expenses incurred. (collectively
  26               “Indemnification Subclass”);
  27               All Class Members who were not provided accurate,
                   itemized wage statements (hereinafter collectively
  28               referred to as the “Wage Statement Subclass”); and


                                            - 13 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 14 of 47 Page ID
                                 #:13910

                    All Class Members who were employed by Defendants
   1                and subject to Defendants’ Unfair Business Practices
   2
                    (hereinafter collectively referred to as the “Unfair
                    Business Practices Subclass”).
   3
          56.Plaintiffs reserve the right to amend or modify the descriptions of the Class
   4
       and Subclasses to provide greater specificity as appropriate, or if it should be
   5
       deemed necessary by the Court or to further divide the Class Members into
   6
       additional Subclasses or to limit the Subclasses to particular issues.
   7
          57.As set forth in further detail below, this action has been brought and may
   8
       properly be maintained as a class action under the provisions of Federal Rule of
   9
       Civil Procedure Rule 23 because there is a well-defined community of interest in
  10
       the litigation, and the proposed Class and Subclasses are easily ascertainable
  11
       through Defendants’ records.
  12
             A. Numerosity
  13
             58.    The potential members of the Class as defined are so numerous that
  14
       joinder of all the members of the Class is impracticable. While the precise number
  15
       of Class Members has not been determined at this time, Plaintiffs is informed and
  16
       believes that the class consists of thousands of employees during the relevant time
  17
       period who are or have been affected by Defendants’ unlawful practices as alleged
  18
       herein. Accounting for employee turnover during the relevant periods necessarily
  19
       increases this number substantially. Plaintiffs alleges Defendants’ employment
  20
       records would provide information as to the number and location of all Class
  21
       Members. Joinder of all members of the proposed Class is not practicable.
  22
             59.    The proposed class is easily ascertainable. The number and identity of
  23
       the class members are determinable from Red Robin’s payroll records and time
  24
       records for each class member.
  25
             B. Commonality
  26
          60.There are questions of law and fact involving and affecting the Class
  27
       Members. The questions of law and fact common to the class members
  28
       predominate over any questions affecting only individual Class Members,
                                             - 14 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 15 of 47 Page ID
                                 #:13911


   1   including but not limited to the following:
   2            a. Whether Defendants had a policy and practice of providing, lawful
   3                timely meal periods in accordance with the requirements of Labor
   4                Code § 512, as well as the applicable IWC wage order;
   5            b. Whether the meal period waivers required by Defendants are lawful;
   6            c. Whether Defendants had a policy and practice of complying with
   7                Labor Code section 226.7 on each instance that a meal period was not
   8                timely, lawfully provided;
   9            d. Whether Defendants paid the premium pay owed for non-compliant
  10                meal and rest periods at the employee’s regular rate;
  11            e. Whether Defendants authorized and permitted all requisite net ten-
  12                minute rest periods for every four hours worked or major fraction
  13                thereof – one for shifts in excess of 3.5 hours; two for shifts in excess
  14                of six hours; and three for shifts in excess of ten hours;
  15            f. Whether Defendants authorized and permitted lawful, paid net ten-
  16                minute rest periods as required by law;
  17            g. Whether Defendants had a policy and practice of complying with
  18                Labor Code section 226.7 on each instance that a rest period was not
  19                lawfully authorized and permitted;
  20            h. Whether Defendants had a policy and practice of requiring employees
  21                to perform work off the clock;
  22            i. Whether Defendants’ requirement that employees launder and
  23                maintain uniforms without compensation is lawful;
  24            j. Whether Defendants reimbursed employees for necessary expenses;
  25            k. Whether Defendants maintained accurate records as required by the
  26                IWC Wage Order and Labor Code sections 226 and 1174;
  27            l. Whether Defendants engaged in unfair competition in violation of
  28                California Business & Professions Code §§ 17200, et seq.;

                                             - 15 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 16 of 47 Page ID
                                 #:13912


   1             m. The appropriate amount of damages, restitution, and/or monetary
   2                penalties resulting from Defendants’ violations of California law;
   3             n. Whether Defendants violated the Labor Code and applicable IWC
   4                Wage Orders by failing to, among other violations, maintain accurate
   5                records of Class Members’ earned wages, rates used to calculate such
   6                wages, work periods, meal periods, deductions and proper overtime
   7                calculations;
   8             o. Whether Defendants violated sections 226 of the Labor Code and
   9                applicable IWC Wage Orders by failing to provide accurate, itemized
  10                wage statements; and
  11             p. Whether Defendants conduct was willful.
  12     C. Typicality
  13      61.The claims of Plaintiffs are typical of the claims which could be alleged by
  14 members of the proposed class, and the relief sought by Plaintiffs is typical of the
  15 relief which would be sought by members of the proposed class in individual
  16 actions. Plaintiffs is qualified to, and will fairly and adequately protect the interests
  17 of each member of the Class and Subclasses with whom he has a well-defined
  18 community of interest. All members of the Class and/or Subclasses were subject to
  19 the same policies and practices of Red Robin, as alleged herein. All members of the
  20 Class and/or Subclasses have been similarly harmed by Defendants’ denial of
  21 lawful meal and rest periods, failure to reimburse for necessary expenses; failure to
  22 pay for all hours worked; and failure to provide accurate itemized wage statements.
  23 Such violations are due to Defendants’ policies and practices that affected each
  24 member of the Class and/or Subclasses similarly. Further, Defendants benefited
  25 from the same type of unfair and/or wrongful acts as to each member of the Class
  26 and/or Subclasses.
  27         D. Adequacy of Representation
  28      62.Plaintiffs is qualified to, and will fairly and adequately protect the interests

                                             - 16 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 17 of 47 Page ID
                                 #:13913


   1   of each member of the Class and/or Subclasses with whom he has a well-defined
   2   community of interest and typicality of claims, as demonstrated herein. Plaintiffs
   3   acknowledges that he has an obligation to make known to the Court any
   4   relationships, conflicts, or differences with any member of the Class and/or
   5   Subclasses, and no such relationships or conflicts are currently known to exist.
   6   Plaintiffs has retained counsel who are competent and experienced in the
   7   prosecution of class action wage and hour violations. Plaintiffs’ attorneys and the
   8   proposed counsel for the Class and Subclasses are versed in the rules governing
   9   class action discovery, certification, litigation, and settlement and experienced in
  10   handling such matters. Other former and current employees of Defendants may
  11   also serve as representatives of the Class and Subclasses if needed.
  12     E. Superiority of Class Action
  13         63.     The nature of this action makes the use of class action adjudication
  14   superior to other methods. A class action will achieve economies of time, effort,
  15   judicial resources, and expense, which would not be achieved with separate
  16   lawsuits. The prosecution of separate actions by individual members of the Class
  17   and/or Subclasses would create a risk of inconsistent and/or varying adjudications
  18   with respect to the individual members of the Class and/or Subclasses, establishing
  19   incompatible standards of conduct for the Defendants, and resulting in the
  20   impairment of the rights of the members of the Class and/or Subclasses and the
  21   disposition of their interests through actions to which they were not parties. Thus,
  22   a class action is superior to other available means for the fair and efficient
  23   adjudication of this controversy because individual joinder of all Class Members is
  24   not practicable, and questions of law and fact common to the Class predominate
  25   over any questions affecting only individual Class Members. Each member of the
  26   Class has been damaged and is entitled to recovery by reason of Defendants’
  27   unlawful policies and practices, including failing to compensate Class Members for
  28   all earned wages, including premium wages, overtime and minimum wage earned;

                                             - 17 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 18 of 47 Page ID
                                 #:13914


   1   denying Class Members lawful meal and rest periods; failing to pay Class
   2   Members an additional hour of pay at the regular rate for non-compliant meal and
   3   rest periods; failing to reimburse necessary expenses; and failing to provide
   4   accurate itemized wage statements. Class action treatment will allow those
   5   similarly situated persons to litigate their claims in the manner that is most efficient
   6   and economical for both parties and the judicial system. Plaintiffs are unaware of
   7   any difficulties that are likely to be encountered in the management of this action
   8   that would preclude its maintenance as a class action.
   9         64.    Public Policy Considerations: Employers in the state of California
  10   violate employment and labor laws every day. However, current employees are
  11   often afraid to assert their rights out of fear of direct or indirect retaliation. Former
  12   employees are fearful of bringing actions because they believe their former
  13   employers may damage their future endeavors through negative references and/or
  14   other means. The nature of this action allows for the protection of current and
  15   former employees’ rights without fear of retaliation or damage. Additionally, the
  16   citizens of California have a significant interest in ensuring employers comply with
  17   California’s labor laws and in ensuring those employers who do not are prevented
  18   from taking further advantage of their employees.
  19
  20
  21
  22                                                   V.
  23                                  CAUSES OF ACTION
  24                                   First Cause of Action
  25                       FAILURE TO PAY ALL WAGES OWED
  26                     (By Plaintiffs and Class Against All Defendants)
  27      65.Plaintiffs incorporate by reference each and every paragraph above, and
  28   reallege each and every allegation contained above as though fully set forth herein.

                                              - 18 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 19 of 47 Page ID
                                 #:13915


   1      66.The Labor Code and the IWC Wage Orders require that employees are paid
   2   at least minimum wage for all hours worked.
   3      67.At all times relevant, Labor Code §1194 provides that any employee
   4   receiving less than the legal minimum wage or the legal overtime compensation
   5   applicable to the employee is entitled to recover in a civil action the unpaid balance
   6   of the full amount of this minimum wage or overtime compensation, including
   7   interest thereon, reasonable attorneys’ fees, and costs of suit.
   8      68.At all times relevant, Labor Code §1194.2 provides that in an action under
   9   section 1194 to recover unpaid minimum wages, an employee is entitled to recover
  10   liquidated damages in an amount equal to the wages unlawfully unpaid and interest
  11   thereon.
  12      69.At all times, the law required that employees be paid all wages they earn.
  13      70.During the liability period, Plaintiffs and the Class were required by
  14   Defendants to work off-the-clock and were not paid for all the off-the-clock time
  15   they worked, including without limitation time worked to launder and maintain
  16   their uniforms.
  17      71.Defendants knew or should have known that Plaintiffs and the Class
  18   Members were working hours off-the-clock for which they were legally required to
  19   be paid.
  20      72.Plaintiffs and the Class Members performed such work for Defendants but
  21   were not compensated for such time.
  22      73.To the extent such hours worked constitute overtime because the hours
  23   worked in a day are more than 8 hours or the hours worked in a week are over 40
  24   hours, or constitute double time as defined by Labor Code 510 and the IWC Wage
  25   Order, Plaintiffs is entitled to recover such uncompensated time.
  26      74.Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
  27   public policy, an employer must timely pay its employees for all hours worked.
  28      75.Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid

                                             - 19 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 20 of 47 Page ID
                                 #:13916


   1   wages, including minimum wage and overtime compensation and interest thereon,
   2   together with the costs of suit. Cal. Lab. Code § 1198 further states that the
   3   employment of an employee for longer hours than those fixed by the Industrial
   4   Welfare Commission is unlawful. Accordingly, Defendants owe Plaintiffs and
   5   Class Members all earned regular and overtime wages.
   6      76.Upon information and belief, Defendants knew or should have known
   7   Plaintiffs and the Class Members were undercompensated. Such failure to fully
   8   compensate employees was willful.
   9      77.Defendants’ failure to pay Plaintiffs and Class Members the unpaid balance
  10   of wages owed violates the provisions of Labor Code §510, §1194, §1198, and the
  11   applicable IWC wage orders and is therefore unlawful.
  12      78.Pursuant to statute, including Labor Code §1194 and §1194.2, Plaintiffs and
  13   the Class Members are entitled to recover their unpaid compensation, as well as
  14   interest, costs, liquidated damages, and attorneys’ fees.
  15                            SECOND CAUSE OF ACTION
  16               FAILURE TO PROVIDE LAWFUL MEAL PERIODS
  17                    By Plaintiffs and Class Against All Defendants
  18      79.Plaintiffs incorporate by reference and reallege each and every allegation
  19   contained above, as though fully set forth herein.
  20      80.Pursuant to Labor Code § 512, no employer shall employ an employee for a
  21   work period of more than five (5) hours without providing a meal break of not less
  22   than thirty (30) minutes in which the employee is relieved of all of his or her
  23   duties.
  24      81.For the four (4) years preceding the filing of this lawsuit, Defendants failed
  25   to provide Plaintiffs and Class Members, timely, uninterrupted, and lawful first
  26   meal periods of not less than thirty (30) minutes within the first five hours of a
  27   shift.
  28      82.Such meal periods were frequently missed, untimely, or otherwise not

                                             - 20 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 21 of 47 Page ID
                                 #:13917


   1   lawfully provided as a consequence of Defendants’ work demands, scheduling
   2   policies, and other policies and practices.
   3      83.In addition, on information and belief, Plaintiffs and Class Members did not
   4   consent to waiving their rights to such meal periods.
   5      84.Upon information and belief, Plaintiffs and the Class Members were not
   6   paid one hour of pay at their regular rate of compensation each day that a meal
   7   period was not lawfully provided.
   8      85.In addition, Plaintiffs and the Class members were also not provided timely,
   9   lawful second meal periods on days when shifts exceeded ten hours and twelve
  10   hours, nor were they provided premium wages in lieu of a second meal period. On
  11   information and belief, Plaintiffs and Class Members did not waive their rights to a
  12   second meal period on shifts in excess of ten hours.
  13      86.As a proximate result of the aforementioned violations, Plaintiffs and Class
  14   Members have been damaged in an amount according to proof at time of trial.
  15      87.As a result of the unlawful acts of Defendants, Plaintiffs and the Class they
  16   seek to represent have been deprived of premium wages in amounts to be
  17   determined at trial, and are entitled to recovery of such amounts, plus interest and
  18   penalties thereon, attorneys' fees, and costs, under Labor Code sections 218.6,
  19   226.7, 512 and the applicable IWC Wage Orders, and Civil Code section 3287.
  20                             THIRD CAUSE OF ACTION
  21     FAILURE TO AUTHORIZE AND PERMIT LAWFUL REST PERIODS
  22                    By Plaintiffs and Class Against All Defendants
  23      88.Plaintiffs incorporate by reference and reallege each and every allegation
  24   contained above, as though fully set forth herein.
  25      89.Pursuant to the IWC wage orders applicable to Plaintiffs’ and Class
  26   Members’ employment by Defendants, “Every employer shall authorize and
  27   permit all employees to take rest periods, which insofar as practicable shall be in
  28   the middle of each work period…. [The] authorized rest period time shall be based

                                             - 21 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 22 of 47 Page ID
                                 #:13918


   1   on the total hours worked daily at the rate of ten (10) minutes net rest time per four
   2   (4) hours worked or major fraction thereof.… Authorized rest period time shall be
   3   counted as hours worked, for which there shall be no deduction from wages.”
   4      90.Labor Code §226.7(a) prohibits an employer from requiring any employee to
   5   work during any rest period mandated by an applicable order of the IWC.
   6      91.The law also requires that employees not be on-call during such rest periods
   7   and that all control over employees be relinquished during such breaks.
   8      92.Defendants were required to authorize and permit employees such as
   9   Plaintiffs and Class Members to take rest periods during shifts in excess of 3.5
  10   hours, based upon the total hours worked at a rate of ten (10) minutes net rest per
  11   four (4) hours worked, or major fraction thereof, with no deduction from wages.
  12      93.Despite said requirements of the IWC wage orders applicable to Plaintiffs’
  13   and Class Members’ employment with Defendants, Defendants failed and refused
  14   to authorize and permit Plaintiffs and Class Members to take lawful, net ten (10)
  15   minute rest periods for every four (4) hours worked, or major fraction thereof.
  16      94.Defendants created a working environment in which Class Members were
  17   neither authorized nor permitted to take their lawful rest periods due to
  18   Defendants’ shift scheduling, work demands, and job requirements placed upon
  19   them by Defendants.
  20      95.In the limited instances when Plaintiffs and the Class Members were able to
  21   take breaks, they were frequently rushed back to work when it became busy and
  22   were not provided the full net ten minute rest period.
  23      96.In addition, Plaintiffs and Class Members were not allowed to leave the
  24   premises during rest breaks.
  25      97.Defendants did not pay Plaintiffs one additional hour of pay at his regular
  26   rate of pay for each day that a rest period violation occurred. On information and
  27   belief, the other members of the Class endured similar violations as a result of
  28   Defendants’ rest period policies and practices.

                                            - 22 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 23 of 47 Page ID
                                 #:13919


   1      98.By their failure to authorize and permit Plaintiffs and the Class Members to
   2   take a lawful, net ten (10) minute rest period free from work duties every four (4)
   3   hours or major fraction thereof worked, including failure to provide two (2) total
   4   rest periods on six to ten hour shifts and three (3) total ten (10) minute rest periods
   5   on days on which Plaintiffs and the other Class Members work(ed) work periods in
   6   excess of ten (10) hours, and by their failure to provide compensation for such
   7   unprovided rest periods as alleged herein, Defendants willfully violated the
   8   provisions of Labor Code sections 226.7 and the applicable IWC Wage Order(s).
   9      99.As a result of the unlawful acts of Defendants, Plaintiffs and the Class they
  10   seek to represent have been deprived of premium wages in amounts to be
  11   determined at trial, and are entitled to recovery of such amounts, plus interest and
  12   penalties thereon, attorneys' fees, and costs, under Labor Code sections 218.6,
  13   226.7, the applicable IWC Wage Orders, and Civil Code 3287.
  14                            FOURTH CAUSE OF ACTION
  15          KNOWING AND INTENTIONAL FAILURE TO COMPLY WITH
  16             ITEMIZED EMPLOYEE WAGE STATEMENT PROVISIONS
  17             By Plaintiffs and Wage Statement Subclass Against Defendants
  18      100.       Plaintiffs repeat and incorporate herein by reference each and every
  19   allegation set forth above, as though fully set forth herein.
  20      101.       Labor Code section 226(a) reads in pertinent part: “Every employer
  21   shall, semimonthly or at the time of each payment of wages, furnish each of his or
  22   her employees, either as a detachable part of the check, draft, or voucher paying
  23   the employee’s wages, or separately when wages are paid by personal check or
  24   cash, an accurate itemized statement in writing showing (1) gross wages earned,
  25   (2) total hours worked by the employee… (4) all deductions… (5) net wages
  26   earned, (6) the inclusive dates of the period for which the employee is paid, (7) the
  27   name of the employee and only the last four digits of his or her social security
  28   number or an employee identification number other than a social security number,

                                             - 23 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 24 of 47 Page ID
                                 #:13920


   1   (8) the name and address of the legal entity that is the employer, and (9) all
   2   applicable hourly rates in effect during each the pay period and the corresponding
   3   number of hours worked at each hourly rate by the employee….”.
   4      102.      Further, the IWC Wage Orders require in pertinent part: Every
   5   employer shall keep accurate information with respect to each employee including
   6   the following: (3) Time records showing when the employee begins and ends each
   7   work period. Meal periods, split shift intervals, and total daily hours worked shall
   8   also be recorded…(5) Total hours worked in the payroll period and applicable rates
   9   of pay….”
  10      103.      Labor Code section 1174 of the California also requires Defendants to
  11   maintain and preserve, in a centralized location, among other items, records
  12   showing the names and addresses of all employees employed and payroll records
  13   showing the hours worked daily by, and the wages paid to, its employees. On
  14   information and belief and based thereon, Defendants have knowingly and
  15   intentionally failed to comply with Labor Code section 1174, including by
  16   implementing the policies and procedures and committing the violations alleged in
  17   the preceding causes of action and herein. Defendants’ failure to comply with
  18   Labor Code section 1174 is unlawful pursuant to Labor Code section 1175.
  19      104.      Under Labor Code section 226 and applicable IWC Wage Orders, the
  20   wage statements Defendants provide to employees must show all payments owed.
  21   Employers such as Defendants must also accurately report total hours worked by
  22   employees such as Plaintiffs and Class Members, and all applicable hourly rates in
  23   effect during the hours worked, along with the total hours worked each day at each
  24   applicable hourly rate. The wage statements Defendants provided to Plaintiffs and
  25   Class Members failed to comply with these requirements.
  26      105.      Defendants have failed to record many of the items delineated in
  27   applicable Industrial Wage Orders and Labor Code section 226, and required under
  28   Labor Code section 1174, including by virtue of the fact that each wage statement

                                             - 24 -

                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 25 of 47 Page ID
                                 #:13921


   1   which failed to accurately compensate Plaintiffs and Class Members for all hours
   2   worked and for missed and non-provided meal and rest periods, or which failed to
   3   include compensation for all overtime hours worked, was an inaccurate wage
   4   statement. On information and belief, Defendants failed to implement and
   5   preserve a lawful record-keeping method to record all non-provided meal and rest
   6   periods owed to employees or all hours worked, as required for Non-Exempt
   7   Employees under California Labor Code section 226 and applicable California
   8   Wage Orders. In order to determine if they had been paid the correct amount and
   9   rate for all hours worked, Plaintiffs and Class Members have been, would have
  10   been, and are compelled to try to discover the required information missing from
  11   their wage statements and to perform complex calculations in light of the
  12   inaccuracies and incompleteness of the wage statements Defendants provided to
  13   them.
  14      106.      As a pattern and practice, in violation of Labor Code section 226(a)
  15   and the IWC Wage Orders, Defendants did not and still do not furnish each of the
  16   members of the Wage Statement Class with an accurate itemized statement in
  17   writing accurately reflecting all of the required information. In part, this violation
  18   is the consequence of the above-specified violations for failure to pay all wages
  19   owed and failure to pay meal and rest period premiums as required.
  20      107.      As a pattern and practice, in violation of Labor Code section 226(a)
  21   and the IWC Wage Orders, Defendants, did not and do not maintain accurate
  22   records pertaining to the total hours worked for Defendants by the members of the
  23   Wage Statement Class, including but not limited to, beginning and ending of each
  24   work period, meal period and split shift interval, the total daily hours worked, and
  25   the total hours worked per pay period and applicable rates of pay.
  26      108.      Plaintiffs and the members of the Wage Statement Class have suffered
  27   injury as a result of Defendants’ failure to maintain accurate records for the
  28   members of the Wage Statement Class in that the members of the Wage Statement

                                             - 25 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 26 of 47 Page ID
                                 #:13922


   1   Class were not timely provided written accurate itemized statements showing all
   2   requisite information, such that the members of the Wage Statement Class were
   3   misled by Defendants as to the correct information regarding various items,
   4   including but not limited to total hours worked by the employee, net wages earned
   5   and all applicable hourly rates in effect during the pay period and the
   6   corresponding number of hours worked at each hourly rate.
   7      109.      Pursuant to Labor Code section 226, and in light of Defendants’
   8   violations addressed above, Plaintiffs and the Wage Statement Class Members are
   9   each entitled to recover up to a maximum of $4,000.00, along with an award of
  10   costs and reasonable attorneys’ fees.
  11                                     Fifth Cause of Action
  12                     Failure to Reimburse Necessary Expenditures
  13              (On Behalf of Plaintiffs and the Indemnification Subclass)
  14      110.      Plaintiffs repeat and incorporate herein by reference each and every
  15   allegation set forth above, as though fully set forth herein.
  16      111.      Labor Code § 2802 requires Defendants to indemnify Plaintiffs and
  17   Class Members for necessary expenditures incurred in direct consequence of the
  18   discharge of his or her duties.
  19      112.      Plaintiffs, and on information and belief members of the
  20   Indemnification Class, were required to incur expenses in the performance of their
  21   assigned job duties. For example, Plaintiffs and the Indemnification Class
  22   Members were required to incur numerous out of pocket expenses, including
  23   expenses for pens/other writing utensils, paper, uniforms, and to launder and
  24   maintain said uniforms.
  25      113.      Upon information and belief, the Defendants did not reimburse
  26   Plaintiffs or the Plaintiffs’ subclass for such expenses.
  27      114.      As a result of the unlawful acts of Defendants, Plaintiffs and the
  28   Plaintiffs’ Subclass Members have been deprived of un-reimbursed sums in

                                               - 26 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 27 of 47 Page ID
                                 #:13923


   1   amounts to be determined at trial, and are entitled to the recovery of such amounts,
   2   plus interest and penalties thereon, attorneys' fees, and costs, pursuant to Labor
   3   Code §2802.
   4                                   Sixth Cause of Action
   5                           Violation of Unfair Competition Law
   6                         Cal. Bus. & Prof. Code §§ 17200, et. seq.
   7                     (Plaintiffs and the Class Against All Defendants)
   8      115.       Plaintiffs repeat and incorporate herein by reference each and every
   9   allegation set forth above, as though fully set forth herein.
  10      116.       Defendants have engaged in unlawful activity prohibited by Business
  11   and Professions Code section 17200 et. seq. as specified herein above. This
  12   unlawful conduct includes but is not limited to, the following:
  13
             i.     requiring work “off the clock,” for example by not paying employees
  14                for their time worked to launder and maintain uniforms;
  15
             ii.    requiring employees to work without being provided lawful, timely
  16                meal and rest breaks as required by law and not being compensated
  17                one (1) hour of pay at an employee’s regular rate of compensation for
                    each workday the employee was not provided a required break period
  18                (up to two violations per day), all in violation of California labor laws,
  19                regulations, and Industrial Welfare Commission Wage Orders;
  20
             iii.   failing to pay non-exempt employees the required minimum wages, or
  21                overtime as the case may be, due and owed for each hour worked; and
  22
             iv.    failing to provide accurate itemized wage statements;
  23
  24         v.     failing to keep all records required by law; and

  25         vi.    failing to reimburse necessary expenses.
  26
  27      117.       The actions of Defendants, as alleged within this Complaint,

  28   constitute false, unlawful, unfair, fraudulent and deceptive business practices


                                             - 27 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 28 of 47 Page ID
                                 #:13924


   1   within the meaning of Business and Professions Code section 17200, et. seq.
   2      118.      As a result of their unlawful acts, Defendants have reaped and
   3   continue to reap unfair benefits at the expense of Plaintiffs and the Class they seek
   4   to represent. Defendants should be enjoined from such activity and made to
   5   restore to Plaintiffs and the members of the Plaintiffs’ Class their wrongfully
   6   withheld wages pursuant to Business and Professions Code section 17203.
   7   Plaintiffs is informed and believes, and thereon alleges, that Defendants have been
   8   unjustly enriched by requiring employees to assume Defendants’ expenditures and
   9   losses, by failing to pay legal wages and/or other compensation for working
  10   through required break periods, and by failing to pay compensation for non-
  11   provided break periods to Plaintiffs and members of the Plaintiffs’ Class. Plaintiffs
  12   and the members of the Class are prejudiced by Defendants’ unfair trade practices.
  13      119.      As a direct and proximate result of the unfair business practices of
  14   Defendants, and each of them, Plaintiffs, individually and on behalf of all Class
  15   Members similarly situated, are entitled to restitution of all wages which have been
  16   unlawfully withheld from Plaintiffs and members of the Class as a result of
  17   Defendants’ business acts and practices described herein.
  18   Seventh Cause of Action
  19    Penalties Under the Private Attorneys General Act, Labor Code § 2698, et seq.
  20                                 (Against All Defendants)
  21      120.      Plaintiffs repeat and incorporate herein by reference each and every
  22   allegation set forth above, as though fully set forth herein.
  23      121.      Plaintiffs have properly complied with the administrative
  24   requirements of the PAGA statute. As specified above, Plaintiffs provided timely
  25   written notice to the LWDA of the violations set forth herein. See Exs. A-D.
  26      122.      Plaintiffs are “aggrieved employees” as defined in Labor Code
  27   Section 2699(a), as they were employed by Defendants during the statutory period
  28   and suffered one or more of the Labor Code violations set forth herein. They seek

                                             - 28 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 29 of 47 Page ID
                                 #:13925


   1   to recover on behalf of themselves and all other current and former aggrieved
   2   employees (hourly, non-exempt restaurant employees in California) of Defendants
   3   the civil penalties provided by PAGA, plus reasonable attorney’s fees and costs.
   4      123.      Pursuant to Labor Code section 2699(a) Plaintiffs seek to recover civil
   5   penalties for which Defendants are liable due to numerous Labor Code violations
   6   as set forth in this Complaint.
   7      124.      Plaintiffs seek to recover the PAGA civil penalties through a
   8   representative action permitted by PAGA and the California Supreme Court in
   9   Arias v. Superior Court (2009) 46 Cal.4th 969. Class certification of the PAGA
  10   claims is not required.
  11      125.      Plaintiffs seek civil penalties pursuant to PAGA for violations of the
  12   following Labor Code provisions:
  13             a. Failure to pay all wages, including overtime in violation of Wage
  14                Order No. 5, Labor Code sections 510, 1194, and 1198.
  15             b. Failure to pay minimum wages in violation of Wage Order No. 5,
  16                Labor Code sections 1182.12, 1194 and 1197.
  17             c. Failure to timely pay wages in violation of Wage Order No. 5 and
  18                Labor Code section 204;
  19             d. Failure to provide accurate itemized wage statements to Non-Exempt
  20                Employees in violation of Labor Code sections 226(a), 1174, 1174.5,
  21                and Wage Order No. 5;
  22             e. Failure to provide lawful meal periods and/or failure to pay one hour
  23                of additional pay at the employee’s regular rate of pay for missed, late
  24                or short meal periods in violation of Wage Order No. 5, Labor Code
  25                sections 226.7, and 512.
  26             f. Failure to authorize and permit lawful rest periods and/or failure to
  27                pay one hour of additional pay at the employee’s regular rate of pay
  28                for rest periods that were not lawfully authorized and permitted in

                                            - 29 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 30 of 47 Page ID
                                 #:13926


   1                 violation of Wage Order No. 5, Labor Code sections 226.7, and 512.
   2              g. Failure to keep required timekeeping and payroll records in violation
   3                 of Wage Order No. 5, Labor Code sections 226(a), 1174, and 1174.5.
   4              h. Failure to reimburse necessary expenses, including expenses for
   5                 pens/writing utensils, paper, uniforms, and to launder and maintain
   6                 said uniforms, in violation of Labor Code section 2802.
   7              i. Failure to provide and maintain uniforms, in violation of Wage Order
   8                 No. 5, Section 9(A).
   9              j. Failure to timely pay all wages due and owing at the time of
  10                 separation in violation of Labor Code sections 201-202.
  11
  12                                               VI.
  13                                           PRAYER
  14         WHEREFORE, Plaintiffs prays judgment against Defendants, as follows:
  15                                     Class Certification
  16         1.      That this action be certified as a class action;
  17         2.      That Plaintiffs be appointed as the representative of the Class;
  18         3.      That Plaintiffs be appointed as the representative of the Subclasses;
  19   and
  20         4.      That counsel for Plaintiffs shall be appointed as counsel for the Class
  21   and Subclasses.
  22                               On the First Cause of Action
  23                  (Failure to Pay All Wages Owed, Including Overtime)
  24         1.      For unpaid wages, including all regular wages and overtime
  25   compensation owed to Plaintiffs and Class Members;
  26         2.      Penalties and liquidated damages according to statute, including those
  27   available pursuant to Labor Code sections 204 and 1194.2;
  28         3.      For pre-judgment interest on any unpaid regular wages and overtime

                                              - 30 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 31 of 47 Page ID
                                 #:13927


   1   compensation due from the day that such amounts were due;
   2         4.    For reasonable attorneys’ fees and costs pursuant to statute; and
   3         5.    For such other and further relief as the Court deems proper.
   4                            On the Second Cause of Action
   5                        (Failure to Provide Lawful Meal Periods)
   6         1.    For one (1) hour of premium pay for each day in which a required
   7   meal period was not lawfully provided;
   8         2.    For reasonable attorneys’ fees and costs pursuant to statute; and
   9         3.    For such other and further relief as the Court deems proper.
  10                             On the Third Cause of Action
  11                 (Failure to Authorize and Permit Lawful Rest Periods)
  12         1.    For one (1) hour of premium pay for each day in which a required rest
  13   period was not properly permitted or authorized; and
  14         2.    For reasonable attorneys’ fees and costs pursuant to statute; and
  15         3.    For such other and further relief as the Court deems proper.
  16                            On the Fourth Cause of Action
  17                (Failure to Provide Accurate Itemized Wage Statements)
  18         1.    For statutory penalties, including penalties pursuant to Labor Code
  19   section 226; and
  20         2.    For such other and further relief as the Court deems proper;
  21                             On the Fifth Cause of Action
  22                       (Failure to Reimburse Necessary Expenses)
  23         1. For unreimbursed sums;
  24         2. For interest for unreimbursed sums;
  25         3. For reasonable attorneys’ fees and costs pursuant to statute; and
  26         4. For such other and further relief as the Court deems proper.
  27                             On the Sixth Cause of Action
  28                         (Violation of Unfair Competition Law)

                                           - 31 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 32 of 47 Page ID
                                 #:13928


   1         1.     That Defendants, jointly and/or severally, pay restitution and/or
   2   disgorgement of sums to Plaintiffs and Class Members for their past failure to
   3   accurately pay wages over the last four (4) years in an amount according to proof;
   4         2.     That Defendants, jointly and/or severally, pay restitution and/or
   5   disgorgement of sums to Plaintiffs and Class Members for the Defendants’ past
   6   failure to pay premium wages for meal periods and rest periods that were not
   7   provided to Plaintiffs and Class Members over the last four (4) years in an amount
   8   according to proof;
   9         3.     For pre-judgment interest on any unpaid overtime wages due from the
  10   day that such amounts were due;
  11         4.     For reasonable attorneys’ fees that Plaintiffs and Class Members are
  12   entitled to recover under Labor Code section 1194, and California Code of Civil
  13   Procedure section 1021.5;
  14         5.     For costs of suit incurred herein that Plaintiffs and Class Members are
  15   entitled to recover under Labor Code section 1194; and
  16         6.     For such other and further relief as the Court deems proper.
  17                                 On the Seventh Cause of Action
  18                         (Penalties Under Private Attorneys General Act)
  19         1.     For penalties according to proof under pursuant to Labor Code section
  20                2698 et seq., including Labor Code sections 210, 226.3, 1174.5,
  21                1197.1, and 2699(a) and (f);
  22   2.    .      For reasonable attorneys’ fees and costs; and
  23
             3.     For such other and further relief as the Court deems proper.
  24
                                  DEMAND FOR JURY TRIAL
  25
             Plaintiffs, on behalf of the Class and Subclasses, respectfully demands a jury
  26
       trial in this matter to the fullest extent authorized by law.
  27
  28   Dated: June 9, 2020                      JAMES HAWKINS APLC

                                              - 32 -

                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 33 of 47 Page ID
                                 #:13929


   1                                     /s/ Christina M. Lucio
   2                                     James R. Hawkins
                                         Malte L. L. Farnaes
   3
                                         Christina M. Lucio
   4                                     Mitchell J. Murray
   5
                                         Attorneys for Plaintiffs Manuel Vigueras
   6                                     and Genny Vasquez, on behalf of
   7                                     themselves and all others similarly situated
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                       - 33 -

                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 34 of 47 Page ID
                                 #:13930




         Exhibit A
  Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 35 of 47 Page ID
                                   #:13931



                              JAMES JH HAWKINS
                              A PROFESSIONAL LAW CORPORATION

                  9880 RESEARCH DRIVE, SUITE 200, IRVINE, CALIFORNIA 92618
                       TELEPHONE (949) 387-7200; FACSIMILE (949) 387-6676



                                           July 14, 2017



Via Online Filing (LWDA) and Certified Mail (Red Robin)

California Labor and Workforce Development Agency
Attn: PAGA Administrator


Red Robin International, Inc.
Agent for Service of Process
Corporation Service Company Which Will Do Business In California
As CSC-- Lawyers Incorporating Service
2710 Gateway Oaks Dr. Ste 150N
Sacramento, CA 95833
Certified Mail Receipt: 7013 1090 0001 5857 6252


       Re:     NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.


To Whom It May Concern:


        PLEASE TAKE NOTICE that plaintiff Manuel Vigueras, on behalf of himself and all others
similarly situated, gives NOTICE of his Complaint pursuant to civil action pursuant to Labor Code
Sections 2698, et seq. Plaintiff hereby gives written notice by certified mail to the Labor and
Workforce Development Agency, as well as Defendant Red Robin International, Inc. via its agent for
service of process.

        Plaintiff has attached his Complaint, as though fully set forth herewith, setting out the
specific provisions of the Labor Code that Plaintiff alleges Defendants have violated, including the
facts and relevant theories upon which Plaintiff claims such violations.
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 36 of 47 Page ID
                                 #:13932



NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.
July 14, 2017
Page 2


       In addition to the claims and theories set forth in the Complaint, Plaintiff also alleges that
beginning in or about April 2017, Defendant Red Robin violated and continues to violate PAGA
and the IWC Wage Order 5-2001 by failing to provide uninterrupted, lawful timely meal breaks
and lawful timely rest breaks regardless of whether premium payments under Labor Code section
226.7 are paid.

      All Labor Code and related Complaint allegations pertain to all entities or individuals
named in the Complaint, even if not so specified.


       Please advise by certified mail within sixty-five (65) days of the post mark on this letter if
the LWDA intends to investigate these claims. Thank you, and please contact me if you have
any questions or require additional information.


                                        Very Truly Yours,
                                        /s/ Christina M. Lucio

                                        Christina M. Lucio, Esq.

Enclosure: Class Action Complaint
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 37 of 47 Page ID
                                 #:13933




           Exhibit B
  Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 38 of 47 Page ID
                                   #:13934



                              JAMES JH HAWKINS
                              A PROFESSIONAL LAW CORPORATION

                   9880 RESEARCH DRIVE, SUITE 200, IRVINE, CALIFORNIA 92618
                        TELEPHONE (949) 387-7200; FACSIMILE (949) 387-6676



                                        September 21, 2017



Via Online Filing (LWDA) and Certified Mail (Red Robin)

California Labor and Workforce Development Agency
Attn: PAGA Administrator


Red Robin International, Inc.
Agent for Service of Process
Corporation Service Company Which Will Do Business In California
As CSC-- Lawyers Incorporating Service
2710 Gateway Oaks Dr. Ste 150N
Sacramento, CA 95833
Certified Mail Receipt:70160910000198806567


       Re:     NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.
               Supplement to LWDA-CM-268721-17


To Whom It May Concern:


        The purpose of this letter and submission is to supplement the notice previously provided to
Red Robin and the LWDA on or about July 14, 2017. While it is plaintiff Manuel Vigueras’s
position that the claims stated in the attached complaint were previously submitted to the LWDA for
review, Mr. Vigueras submits this supplemental correspondence out of an abundance of caution.

         PLEASE TAKE NOTICE that plaintiff Manuel Vigueras, on behalf of himself and all others
similarly situated, gives NOTICE of his Complaint pursuant to civil action pursuant to Labor Code
Sections 2698, et seq. Plaintiff hereby supplements the written notice previously provided to the
LWDA and Red Robin by this correspondence transmitted by online filing to the Labor and
Workforce Development Agency and by certified mail to Defendant Red Robin International, Inc.
via its agent for service of process.

Plaintiff has attached his Complaint, as though fully set forth herewith, setting out the specific
provisions of the Labor Code that Plaintiff alleges Defendants have violated, including the
NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.
September 21, 2017
Page 2
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 39 of 47 Page ID
                                 #:13935


       facts and relevant theories upon which Plaintiff claims such violations.

      All Labor Code and related Complaint allegations pertain to all entities or individuals
named in the Complaint, even if not so specified.


        Please advise by certified mail within sixty-five (65) days of the post mark on this letter
if the LWDA intends to investigate these claims. Thank you, and please contact me if you have
any questions or require additional information.


                                        Very Truly Yours,

                                        /s/ Christina M. Lucio

                                       Christina M. Lucio, Esq.

Enclosure: PAGA Representative Action Complaint
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 40 of 47 Page ID
                                 #:13936




             Exhibit C
  Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 41 of 47 Page ID
                                   #:13937



                              JAMES JH HAWKINS
                              A PROFESSIONAL LAW CORPORATION

                   9880 RESEARCH DRIVE, SUITE 200, IRVINE, CALIFORNIA 92618
                        TELEPHONE (949) 387-7200; FACSIMILE (949) 387-6676



                                         October 26, 2017



Via Online Filing (LWDA) and Certified Mail (Red Robin)

California Labor and Workforce Development Agency
Attn: PAGA Administrator


Red Robin International, Inc.
Agent for Service of Process
Corporation Service Company Which Will Do Business In California
As CSC-- Lawyers Incorporating Service
2710 Gateway Oaks Dr. Ste. 150N
Sacramento, CA 95833
Certified Mail Receipt: 70160910000198806598


       Re:     NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.


To Whom It May Concern:


        PLEASE TAKE NOTICE that plaintiff Genny Vasquez, on behalf of herself and all others
similarly situated, gives NOTICE of her Complaint pursuant to civil action pursuant to Labor Code
Sections 2698, et seq. Plaintiff hereby gives written notice by certified mail to the Labor and
Workforce Development Agency, as well as Defendant Red Robin International, Inc. via its agent
for service of process.

        Plaintiff has attached his Complaint, as though fully set forth herewith, setting out the
specific provisions of the Labor Code that Plaintiff alleges Defendants have violated, including the
facts and relevant theories upon which Plaintiff claims such violations.
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 42 of 47 Page ID
                                 #:13938
NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.
October 26, 2017
Page 2




      All Labor Code and related Complaint allegations pertain to all entities or individuals
named in the Complaint, even if not so specified.


        Please advise by certified mail within sixty-five (65) days of the post mark on this letter
if the LWDA intends to investigate these claims. Thank you, and please contact me if you have
any questions or require additional information.


                                        Very Truly Yours,

                                        /s/ Christina M. Lucio

                                       Christina M. Lucio, Esq.

Enclosure: PAGA Representative Action Complaint
Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 43 of 47 Page ID
                                 #:13939




               Exhibit D
  Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 44 of 47 Page ID
                                   #:13940



                              JAMES JH HAWKINS
                              A PROFESSIONAL LAW CORPORATION

                   9880 RESEARCH DRIVE, SUITE 200, IRVINE, CALIFORNIA 92618
                        TELEPHONE (949) 387-7200; FACSIMILE (949) 387-6676



                                        December 1, 2017


Via Online Filing (LWDA) and Certified Mail (Red Robin)

California Labor and Workforce Development Agency
Attn: PAGA Administrator
1515 Clay Street, Ste 801
Oakland, CA 94612


Red Robin International, Inc.
c/o Fisher & Phillips LLP
    Sean Daley
    Lonnie Giamela
444 South Flower Street, Suite 1500
Los Angeles, CA 90071
Certified Mail Receipt: 7014 0150 0000 3777 6622


       Re:     NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.


Dear LWDA Representative,

        Plaintiff Genny Vasquez, on behalf of herself and all others similarly situated, submits this
supplemental notice to the LWDA in response to Defendant Red Robin’s correspondence dated
November 22, 2017. While Ms. Vasquez believes her initial letter providing notice to the LWDA
and Defendant of her claims, facts, and relevant theories complied with the requirements of the
PAGA statute and gave Defendant ample notice to cure the alleged violations (to the extent such
rights are afforded under the statute), Ms. Vasquez submits this supplemental notice out of an
abundance of caution and without prejudice to her rights under the initial notice.

         Plaintiff claims that Defendant Red Robin implemented legally non-compliant policies and
practices which led to Defendants’ (1) failure to accurately calculate and pay all wages owed,
including overtime wages; (2) failure to provide lawful meal periods, (3) failure to provide
compensation when lawful meal periods were not provided; (4) failure to authorize and permit
lawful rest periods; (5) failure to provide compensation when lawful rest periods were not provided;
(6) failure to timely pay all owed wages; (7) failure to indemnify employees for necessary expenses;
(8) failure to provide accurate, itemized wage statements; and (9) failure to keep accurate records.
  Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 45 of 47 Page ID
                                   #:13941


NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.
December 1, 2017
Page 2


        As specified in the previously submitted notice, the group of aggrieved employees that
Plaintiff seeks to represent are hourly, non-exempt restaurant employees, however titled, who
worked in Defendant’s restaurants in the State of California.

        Plaintiff was employed by Defendant as an hourly, non-exempt restaurant employee in
the City of Irvine, California. Plaintiff began her employment with Defendant at the Irvine
Spectrum location on or about September 2008 and remains currently employed by the company.
At all relevant times, Plaintiff was employed by Defendant in various hourly, non-exempt
restaurant positions, including as a waitress and as a bartender.

        Plaintiff alleges that Defendants violated Labor Code sections 510, 1194, 1198 and the
IWC Wage Order by failing to pay all wages owed including overtime. The Wage Order and
Labor Code section 1194 and 1197 provide that an employee must be paid at least minimum
wage for each hour worked and overtime as applicable. Section 1182.12 sets the minimum wage.
 Labor Code section 510 and IWC wage order 5-2001 provide that employees working for more
than eight (8) hours in a day or forty (40) hours in a work week are entitled to overtime
compensation at the rate of one and one-half times the regular rate of pay for all hours worked in
excess of eight (8) hours in a day or forty (40) hours in a work week. An employee who works
more than twelve (12) hours in a day or more than eight (8) hours on the seventh day in a
workweek is entitled to overtime compensation at a rate of twice the regular rate of pay. Plaintiff
alleges that during the relevant time, Plaintiff and the other aggrieved employees worked hours
for which they were not compensated, including overtime, in violation of the law. Such hours
were worked off-the-clock to perform duties and functions either before or after shifts and
include, without limitation, time spent for laundering and maintaining uniforms. Defendants did
not pay Plaintiff and the aggrieved employees for the time required to maintain and launder their
uniforms. As a consequence of Defendants’ failure to pay to maintain and launder such
uniforms, Defendants did not fully compensate Plaintiff and the aggrieved employees for hourly
wages earned during the relevant time. As pertinent to the laundering and maintaining of
uniforms, IWC Wage Order 5, Section 9(A) provides that “When uniforms are required by the
employer to be worn by the employee as a condition of employment, such uniforms shall be
provided and maintained by the employer.”

         Plaintiff further alleges she and the aggrieved employees were regularly required to work
shifts in excess of five hours without being provided a lawful first meal period. Plaintiff claims
that Defendants violated Labor Code sections 512 and 226.7, and IWC Wage Order 5-2001 for
failing to provide timely, uninterrupted meal periods. Pursuant to Labor Code section 512 and
the Wage Order, no employer shall employ an employee for a work period of more than five (5)
hours without providing a meal break of not less than thirty (30) minutes in which the employee
is relieved of all of his or her duties. An employer may not employ an employee for a work
period of more than ten (10) hours per day without providing the employee with a second meal
period of not less than thirty (30) minutes, except that if the total hours worked is no more than
twelve (12) hours, the second meal period may be waived by mutual consent of the employer and
the employee only if the first meal period was not waived. Here, Defendants failed to provide
  Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 46 of 47 Page ID
                                   #:13942

NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.
December 1, 2017
Page 3


Plaintiff and all other aggrieved employees first and second uninterrupted meal periods of not
less than thirty (30) minutes. Defendants implemented and enforced policies and practices, work
demands, and scheduling practices, including without limitation tipping policies, which
pressured or required employees to work during their meal periods, to forego their meal periods,
and/or to return to work from meal periods prior to thirty (30) uninterrupted minutes. Defendant
further violated the law by failing to compensate Plaintiff and the aggrieved employees with one
additional hour of pay at their regular rate of pay when lawful meal periods were not lawfully
provided in violation of Labor Code §§ 226.7 and 512, and the applicable Industrial Welfare
Commission Wage Orders. In addition, Plaintiff and aggrieved employees were expected to sign
waivers for meal breaks on shifts of 6 hours. Supervisors encouraged and expected employees to
sign such waivers, and pressured employees to sign the waivers even when the subject employees
wanted to take a statutorily required meal period.

        Plaintiff also alleges that Plaintiff and the aggrieved employees were systematically not
authorized and permitted to take one ten-minute rest period for every four hours worked or major
fraction thereof, which is a violation of the Labor Code section 226.7 and IWC wage order 5-
2001. Defendants maintained and enforced a scheduling practice, policies and practices,
including a tipping policy, and imposed work demands that frequently required employees to
forego their lawful, paid rest periods of a net ten minutes for every four hours worked or major
fraction thereof. In addition, aggrieved employees were required to remain on premises during
rest periods. Defendant’s exercise of control over the aggrieved employees during periods of rest
is inconsistent with the mandates of the Labor Code and Wage Order, as set forth in Augustus v.
ABM, 2 Cal. 5th 257, 261 (2016). The law is clear that rest periods must be “duty free” and to
provide a compliant rest period, employers must “relieve their employees of all duties” during
their breaks and must “relinquish any control over how employees spend their break time.”
Augustus v. ABM Sec. Servs., Inc., 2 Cal. 5th 257, 261 (2016). Despite the above-mentioned
rest period violations, Defendants did not compensate Plaintiff, and on information and belief,
did not compensate the aggrieved employees one additional hour of pay at their regular rate as
required by California law, including Labor Code section 226.7 and the applicable IWC wage
order, for each day on which lawful rest periods were not authorized and permitted.

       Wage Order 5-2001 and Labor Code Section 2802 require employers to reimburse
employees for necessary expenses. Plaintiff alleges that Plaintiff and the aggrieved employees
were required to incur expenses to purchase and maintain uniforms required for their work at
Defendants’ restaurants. Defendants did not reimburse the expenses incurred by Plaintiff and
the aggrieved employees in violation of the IWC Wage Order and Labor Code section 2802.

        In relevant part, Labor Code section 226(a) requires: An employer, semimonthly or at the
time of each payment of wages, shall furnish to his or her employee, an accurate itemized
statement in writing showing (1) gross wages earned, (2) total hours worked by the employee, (3)
the number of piece-rate units earned and any applicable piece rate if the employee is paid on a
piece-rate basis, (4) all deductions , (5) net wages earned, (6) the inclusive dates of the period for
which the employee is paid, (7) the name of the employee and only the
  Case 8:17-cv-01422-JVS-DFM Document 177 Filed 08/03/20 Page 47 of 47 Page ID
                                   #:13943


NOTICE PURSUANT TO LABOR CODE SECTIONS 2698 et seq.
December 1, 2017
Page 4


last four digits of his or her social security number or an employee identification number other
than a social security number, (8) the name and address of the legal entity that is the employer,
and (9) all applicable hourly rates in effect during the pay period and the corresponding number
of hours worked at each hourly rate by the employee. Here, Plaintiff asserts that Defendant
violated Labor Code section 226 in part because of the above specified violations, including the
failure to pay for all hours worked, and the failure to pay one hour of premium pay at the
employee’s regular rate of pay for meals or rest breaks that were not legally provided.

        Wage Order No. 5, Labor Code sections 226(a), 1174, and 1174.5 require that the
Defendant keep accurate payroll and timekeeping information. By virtue of the above-specified
violations, including the failure to record hours worked off the clock and time spent laundering
and maintaining uniforms, Defendant failed to keep accurate timekeeping information for
Plaintiff and the aggrieved employees. Defendant failed to keep accurate payroll information as
a consequnce above specified violations, including the failure to pay premiums for missed meal
and rest breaks as required by law.

        In addition, Plaintiff allges that Defendant violated section 204 of the Labor Code, as
Defendant willfully failed to pay on time to Plaintiff and the aggrieved employees the legal
minimum and regular wages they earned, and failed to pay one hour wages in lieu of required,
but not lawfully provided, meal and rest periods, twice per calendar month as required.

        Finally, in part as a result of the above specified violations, Defendants have also failed to
pay all wages owed at the time of separation as required by Labor Code sections 201-203. All
aggrieved employees who were separated from employment are entitled to compensation for all
forms of wages earned, including but not limited to unpaid straight time wages, minimum wage,
overtime compensation and compensation for non-provided meal and rest periods, but to date
have not received such compensation, therefore entitling them to civil penalties under PAGA for
violations of Labor Code sections 201-203.

       Please contact me if you have any questions or require additional information.


                                         Very Truly Yours,

                                         /s/ Christina M. Lucio

                                        Christina M. Lucio, Esq.


Enclosures: Complaint, Original PAGA Claim, Supplemental Notice
